Case 3:21-cv-15333-ZNQ-TJB Document 13 Filed 08/31/21 Page 1 of 2 PageID: 154




FAEGRE DRINKER BIDDLE & REATH, LLP
Jeffrey S. Jacobson
Andrew B. Joseph
Kristen N. Roshto
600 Campus Drive
Florham Park, New Jersey 07932
(973) 549-7000
(973) 360-9831 (fax)
Jeffrey.Jacobson@faegredrinker.com
Andrew.Joseph@faegredrinker.com
Kristen.Roshto@faegredrinker.com
Attorneys for Rutgers, The State University of New Jersey, et al.

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  CHILDREN’S HEALTH DEFENSE,                       Civil Action No. 3:21-cv-15333-ZNQ-TJB
  INC., PETER CORDI, RAELYNNE
  MILLER, KAYLA MATEO, ADRIANA                                      Civil Action
  PINTO, JAKE BOTHE, AND DOES 1-
  13,                                                    NOTICE OF APPEARANCE

        Plaintiffs,                                      (Document Filed Electronically)

        v.


  RUTGERS, THE STATE UNIVERSITY
  OF NEW JERSEY, BOARD OF
  GOVERNORS, RUTGERS SCHOOL OF
  BIOMEDICAL AND HEALTH
  SCIENCES, CHANCELLOR BRIAN L.
  STROM, PRESIDENT JONATHAN
  HOLLOWAY, in their official capacities,

        Defendants.



       PLEASE TAKE NOTICE THAT, Kristen N. Roshto, an attorney at Faegre Drinker

Biddle & Reath LLP and a member of the bar of the United States District Court for the District

of New Jersey, hereby enters my appearance as counsel on behalf of the Defendants Rutgers,
Case 3:21-cv-15333-ZNQ-TJB Document 13 Filed 08/31/21 Page 2 of 2 PageID: 155




The State University of New Jersey, Board of Governors, Rutgers School of Biomedical and

Health Sciences, Chancellor Brian L. Strom, and President Jonathan Holloway and further

requests that copies of all papers with respect to this action be served upon me.



Dated: August 31, 2021                        Respectfully,

                                              /s/ Kristen N. Roshto
                                              Kristen N. Roshto
                                              FAEGRE DRINKER BIDDLE & REATH LLP
                                              600 Campus Drive
                                              Florham Park, NJ 07932
                                              (973) 549-7000 (tel.)
                                              (973) 360-9831 (fax)
                                              Kristen.Roshto@faegredrinker.com
                                              Attorneys for Rutgers, The State University of New
                                              Jersey, et al.




                                                 2
